Citation Nr: 9920817	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury, to include a possibly shortened 2nd metatarsal 
and chronic pain with exposure to cold.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO). 

It is noted that subsequent to a Remand by the Board, dated 
in September 1998, the issue of entitlement to a permanent 
and total disability rating for pension purposes was granted 
by a rating decision dated in February 1999.  


FINDINGS OF FACT

On June 24, 1999, the RO was notified that the veteran died 
on June [redacted], 1999.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, veterans' claims do not survive their 
deaths.  Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Unfortunately, the veteran died during the pendency of his 
appeal.  Of record is a Statement in Support of Claim, dated 
on June 23, 1999, and received by RO on June 24, 1999, 
indicating that the veteran had died on June [redacted], 1999.

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); 38 C.F.R. § 20.1302 
(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

